 Inthe Matter Of COOIEVILLE SHIRTCOMPANYandKERMIT GIBSON,AN INDIVIDUALIn the Matter of COOKEVILLE SHIRT COMPANYandRAY VAUGHN,AN INDIVIDUALCases Nos. 10-CA-101 and 10-CA-102, respectively.Decided March15, 1949DECISIONANDORDEROn November 5, 1948, Trial Examiner Wallace E. Royster issuedhis Intermediate Report in the above-entitled proceedings,' finding(a) that in Case No. 10-CA-101, the Respondent had not engaged inunfair labor practices, as alleged, and recommending that the com-plaint be dismissed, and (b) that in Case No. 10-CA-102, the Respond-ent had engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter the Respondent filed exceptions to theIntermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, as amended,the Board has delegated its powers in connection with this case to athree-man panel consisting of the undersigned Board Members.*The Board has reviewed the Trial Examiner's rulings made at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed, except as noted below.2The Board hasconsidered the Intermediate Report, the exceptions of the Respondent,and the entire record in these cases, and, to the extent consistent withthis Decision and Order, hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'The cases were not consolidated by a formal order but by agreement of the parties, thehearing was conducted as if such order has been entered.*Reynolds,Murdock,and Gray.In view of our concurrence with the Trial Examiner's dismissal of the complaint inCaseNo. 10-CA-101, we finditunnecessary to pass on the Respondent's exceptions tocertain procedural rulings made by the Trial Examiner in that case. In Case No.IO'-C'A-102, we findno merit in the Respondent's exceptionsto the TrialExaminer's denial of itsmotion to dismiss the complaint on certain procedural grounds.82 N. L.R. B., No. 3.55 56DECISIONSOF NATIONAL LABORRELATIONS BOARDCaseNo. 10-CA-101The Trial Examiner found that the discharge of Gibson was notviolative of the Act.In the absence of exceptions to this finding, weadopt it without further comment.Case No. 10-CA-102The Trial Examiner found that Ray Vaughn was discharged be-cause of his union activity in -violation of the Act and not because ofany dereliction in the performance of his duties or any misconductin the plant, as contended by the Respondent.We do not agree.It is true, as found by the Examiner, that the record fails to showthat Vaughn was as inattentive to his duties as the Respondent wouldhave us believe.However, the fact remains that shortly before hisdischarge, Vaughn admittedly was reprimanded for his "horse play"during working hours and, as found by the Trial Examiner, on theday of his discharge, Vaughn ignited a match in the sewing room inviolation of a safety rule.Moreover, in a prior case involving thedischarge of other employees by the Respondent at or about timeshere material, we found no independent evidence of union animus bythe Respondent and dismissed that complaint as to such employees 3In the present record, there is also an absence of such evidence.ThatVaughn was somewhat more active on behalf of the Union than any ofthe complainants in the earlier case, does not under all the circum-stances here present afford a substantial basis for imputing to theRespondent an unlawful motive in discharging Vaughn.ORDERUpon the entire record in those cases, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, and Section 203.46of the Board's Rules and Regulations-Series 5, as amended, theNational Labor Relations Board hereby orders that complaints inCase No. 10CA-101 and Case No. 10-CA-102 be, and they herebyare, dismissed in their entirety.INTERMEDIATE REPORT AND RECOMMENDED ORDER'Clarence Musser, Esq.,for the General Counsel.Martin d Cochran, by Carmack Cochran, Esq.,of Nashville, Tenn., for Re-spondent.A. Statement of the Case in No. 10-CA-101The original charge was filed October 31, 1947.An amended charge contain-ing the same allegations as the original, without substantial change was filed8Matter of Cookeville Shirt Company and P.M. French,79 N.L.R. B. 667. COOKEVILLE SHIRT COMPANY57March 8, 1948.Both charges were over the signature of Kermit Gibson.There-after, on March 25, 1948, the General Counsel of the National Labor RelationsBoard, herein called respectively the General Counsel 1 and the Board, by the Re-gional Director for the Tenth Region (Atlanta, Georgia), issued a complaintagainst Cookeville Shirt Company, herein called Respondent, alleging that Re-spondent had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of Section 8, subsections 1, 3, and 4, and Section2, subsections (6) and (7) of the National Labor Relations Act, 49 Stat. 449,herein called the Act, and of Section 8 (a), subsections 1, 3, and 4, and Section2, subsections (6) and (7) of the Act, as amended by the Labor ManagementRelations Act, 1947, 61 Stat. 136, herein called the amended Act.Copies of thecomplaint, the charge, the amended charge, and a notice of hearing were dulyserved on Respondent and Gibson.A motion thereafter was filed with the Regional Director by counsel for Re-spondent urging that the complaint be dismissed or, if the Regional Directordenied such motion, the dismissal of that portion of the complaint which appearednot to be based upon the charge or the amended charge. Ruling on the motionwas reserved to the undersigned.The original charge was served upon Respondent on November 4, 1947, andclearly was timely filed and served.'The amended charge, filed March 8, 1948,was served upon Respondent March 10, 1948, more than 6 months after thehappening of the alleged unfair labor practice and more than 6 months followingthe effective date of the amended Act August 22, 1947. The notice of hearingaccompanying the complaint asserted that "A copy of the charge upon whichthe complaint is based is attached hereto."Only the amended charge was soattached.Counsel for Respondent argued at the hearing that since the complaint obvi-ously was based upon a stale charge, it should be dismissed. I denied themotion at the hearing and hereby affirm that ruling.The amended charge allegedno new matter and is substantially a restatement of the original' The state-ment in the printed notice of hearing that the complaint is based upon theamended charge, whether an inadvertence or not, cannot operate to changethe basic fact that a charge was timely filed and served, thus satisfying the re-quirement of the amended Act. The complaint which thereafter issued, eventhough assertedly based upon a charge not timely filed, is not vulnerable to amotion to strike so long as there exists a valid charge to support it unless Re-spondent is in some way prejudiced. It is clear that no prejudice to Respond-ent resulted here. It received timely notice of the original charge and wasserved with a complaint deriving from the allegations of that charge.`1 This designation is also applied to the attorney who appeared at the hearing in behalfof the General Counsel2See the order of the BoardinMatterof Electric Auto Lite Company,Case Nos.13-C-3058 and 3247, issued May 18, 1948, (unreported) where the Board said, "Section10 (b) of the amended Act imposes no limitation upon the issuance of complaints in anycase in which charges have been filed and served within six months after August 22,1947.... .8The original charge alleged a violation of Section 8 (a) (1) and(4) of the amendedAct; the amended charge withoutenlargingupon the allegations of fact, asserted thatSection 8 (a) (3), too, was violated.Contrary to the contention of counsel for Respon-dent, I find that thisdoesnot change the substance of the charge or deprive the GeneralCounsel of authority to issue a complaintcontainingsuch an allegation.* Except that the complaint in one paragraph alleged violations of the Act not set forthin either charge.Respondent's motion to strike that paragraph was granted at thehearing. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith respect to unfair labor practices, the complaint alleged that Respondentdischarged Gibson on August 20, 1947, because of Gibson's membership in andactivity in behalf of United Garment Workers of America, Local Union No. 323,A. F. of L., herein called the Union, and because Gibson appeared as a witnessand gave testimony in an earlier Board proceeding,' hereinafter referred to asthe 1947 case.Respondent's answer, dated April 3, 1948, admitted, in substance, the juris-dictional allegations of the complaint except with respect to the charge ; ad-mitted the discharge of Kermit Gibson although not for the reasons alleged ;denied the commission of unfair labor practices, and asserted that Gibson infiling the charges was "fronting" for the Union which, it alleged, was not incompliance with Section 9 (f), (g), and (h) of the amended Act, and movedtherefore that the complaint be dismissed.B. Statement of ;he Case in No. 10-CA-102Upon a charge duly filed October 31,1947,by Ray Vaughn, an individual, theGeneral Counsel by the Regional Director for the Tenth Region issued his com-plaint, dated August 9, 1948, against Respondent alleging that Respondent hadengaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and(3) and Section 2 (6) and(7) of the Act andSection 8(a), subsections(1) and(3) and Section 2 (6) and(7) of the amendedAct.Copies of the complaint,charge and notice of hearing were duly servedupon Respondent and Vaughn.With respect to unfair labor practices,the complaint alleged that Respondentdischarged Ray Vaughn on February 28, 1946, because of his membership inand activity in behalf of the Union.Respondent's answer,filedAugust 19, 1948, admitted certain of the juris-dictional allegations in the complaint,admitted the discharge of Vaughn, al-though not for the reasons alleged, and denied the commission of unfair laborpractices.On the same date, Respondent moved separately to dismiss thecomplaint or to strike portions of it giving as reasons:1.That the charge was filed more than 6 months after Vaughn's discharge.2.That the charge does not allege a violation of Section 8 (3), thus thecomplaint may not °3.That Vaughn is not "the real party in interest"but is "fronting"for theUnion, an organization alleged not to be in compliance with Section9 (f), (g) ,and (h) of the amended Act.4.That the issue of Vaughn's discharge should not be litigated until decisionby the Board upon Respondent's exception to a ruling by the Trial Examiner inan earlier case dismissing without prejudice a similar allegation as to Vaughn.`Ruling on this motion was reserved to the undersigned who denied the motionin totoat the hearing.The ruling is affirmed.6Matter of CookevileShirtCompany, 79N. L. R B 667. A further allegation, thatsince August 20, 1947, Respondent had interrogated its employees concerning the Unionand had by promise of benefits sought to discourage membership in the Union, was strickenon Respondent's motion made at the hearing as not sounding in the charge.OThe copy of the charge served upon Respondent in November 1947, was a true copyof that filed by Vaughn except that unlike the charge filed, Respondent's copy did notcontain the assertion that the facts alleged constituted a violation of Section 8 (a) (3) aswell as (a) (1). I regarded this circumstance as immaterial.7This ruling was affirmed by the Board in its decision inMatter of Cookeville Shirt Com-pany, supra,issued September 15, 1948. COOKEVILLE SHIRT COMPANY59Pursuant to notices of hearing,a hearingwas held on both complaints in Cooke-ville,Tennessee, on August 24, 1948, and subsequently on September 8, 9 and 10,1948, before the undersigned, the Trial Examiner duly designated by the ChiefTrial Examiner.The General Counsel and Respondent were represented bycounsel, participated in the hearing, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bearingon the issues.The cases were not consolidated by formal order but by agree-ment of the parties, the hearing was conducted as if such order had been entered.A motion by the General Counsel to strike that portion of Respondent's answerin Case No. 10-CA-101 which alleged the Union not to be in compliance withSection 9 (f), (g), and (h) of the amended Act was granted as raising an im-material issue.A motion by the General Counsel at the close of the hearing toconform the pleadings to the proof was granted without objection.All parties were granted until October 10, 1948, for the purposeof filing briefsand/or proposed findings and conclusions.A brief and proposedfindings andconclusions has been received from Respondent 8Upon the entire record in the case, and from my obsevation of thewitnesses,I makethe following :FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTAt Cookeville, Tennessee, Respondent is engaged in the manufacture and distri-bution of work shirts.During the year ending March 1, 1948, Respondent pur-chased raw materials having an approximate value of $100,000, of which 50percent was received at Cookeville from points outside Tennessee.During thesameperiod, approximately 75 percent of Respondent's production at Cookeville,having a value in excess of $75,000, was shipped from Cookeville to points outsideTennessee.II.THE LABOR ORGANIZATION REFERRED TO IN THE COMPLAINTUnited Garment Workers of America, Local Union No. 323, affiliated with theAmerican Federation of Labor, is a labor organization admitting to membershipemployees of Respondent.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The setting in which they are alleged to have occurredIn January 1946, the Union began its attempt to organize Respondent'semployees and in April of that year was successful in an election conducted bythe Board.Thereafter, the Union filed charges with the Board alleging thatRespondent had violated Sections 8 (1), (3), and (5) of the Act. BasedsRespondent's proposed findings and conclusions are ruled upon as follows :In Case 10-CA-101Proposed findings 1, 2, 3, 4, 7, 9, 10, 11, 12, and 13 are granted ; 5, 6, 8, 14 and 15are denied in the form stated.Proposed conclusions 1 and 2 are denied ; 3, 4, and 5 are granted.In Case 10-CA-102Proposed findings 5,6, and 7 are granted ; 1, 2, 3, 4, 8, and 9 are denied in the formstatedProposed conclusions 1, 2, 3, 4, 5, and 6 are denied. 60DECISIONSOF NATIONALLABOR RELATIONS BOARDupon the charge, a complaint was issued which alleged,inter alia,that RayVaughn had been discharged discriminatorily. In April 1947, a hearing washeld upon the complaint before a Board Trial Examiner.Upon motion of Board'scounsel and over objection by counsel for Respondent, the Trial Examiner dis-missed without prejudice the allegation concerning the discharge of Vaughn.TheBoard affirmed this ruling in its decision in the 1947 case.Kermit Gibson wascalled as a witness for the Board during the hearing and gave testimony.B. The discharge of Kermit Gibson.Case No. 10-CA-101Gibson was first employed in the plant which later became the property ofRespondent in 1936 and quit about a year later. In 1939 he was again employedfor a few months. On May 16, 1946, he was employed for the third time andworked as a cloth spreader in the cutting room until his discharge on August20, 1947.Gibson appears to have been well regarded by his supervisors and tohave performed his work without particular incident until, in October 1946, anew cutting room superintendent, Charles Ferrell, was designated.Ferrell wascritical of Gibson's work on several occasions, criticisms which Gibson resented,but in January 1947, recommended that Gibson's hourly wage be increased from60 to 65 cents.According to Ferrell, although Gibson did not deserve the in-crease, he made the recommendation in the hope of improving Gibson's workperformance.A few months after returning to Respondent's employ in May 1946, Gibsonjoined the Union and was elected to the office of guide, his duties being to conductnew members through the course of initiation. In April 1947, he testified as awitness for the Board, in the 1947 case, concerning Respondent's unilateralaction in raising wages during the course of negotiations with the UnionThereafter, according to Gibson, Thomas P. Glenn, plant superintendent, becamecool toward him and Ferrell became more than ever critical of his work.On August 19, 1947, near the close of the day, Gibson and his working partner,Arnold Platt, were spreading cloth when Ferrell asserted that one of the layersof cloth was slightly off-color and ordered it removed.Gibson's testimony thatFerrell exhibited great indecision in this matter is credited and it is found thatFerrell vacillated between removing the cloth and letting it remain ; finally re-solving upon the latter alternative.About then, Platt, according to Gibson,muttered, "Damn son-of-a-bitch," referring to Ferrell.This stimulated Gibson'srisibility and he broke into laughter, audible to Ferrell.Ferrell accused Gibsonof ridiculing him which Gibson denied, saying, "I wasn't laughing at you and thiswork, but, . . . I want you to understand that I laugh when I get tickled... .There is no law against that in this country . . . when this gets to be a placewhere you can't laugh, or can't look up, gets to be a slave shop like that, . . . Iam ready to get out of a place like that." Then the bell signalling the end ofthe day sounded and Ferrell instructed Gibson to report- to the office of thesuperintendent in the morning.Gibson did so and was told by Glenn in the presence of Ferrell that he wasdischarged.Gibson attempted to explain what had happened the previous eve-ning and suggested that Platt be called to substantiate him30Glenn waved his° In its decision, the Board found this action to constitute a violation of Section 8 (5)of the Act. It does not appear from the decision, however, that Respondent denied makingthe wage change or announcing it on the day alleged. It is not clear that Gibson's testi-mony was in contradiction of any testimony offered by Respondent.10Gibson's attitude was provocative.Upon learning of his discharge, he exclaimed,"Well, you damn big crooks, firing a fellow without giving him a chance to find out whatit is all about. . . . COOKEVILLE SHIRT COMPANY61attempted explanationaside sayingthat he alreadyknew what happened, andrefused toreconsider his action.On August 27, P. M. French, Respondent's vice-president, wroteGibson, ex-pressingregret over his discharge and inviting Gibson to submitdetails of histerminationso that French might determine if Gibson were entirely at fault.Gibson replied immediately,refusingto state his case by letter but offering tomeetwith any representative of Respondent in that connection if he were per-mitted to be accompanied by a union representative.After a furtherexchangeof letters, Gibson and French met alonein anoffice in the Cookeville plant inlate September 1947, and discussed the discharge.French read from Gibson'spersonnelfile, entries which indicated that Gibson's work performance and atti-tude toward Ferrell had been unsatisfactory on severaloccasions.Gibson de-nied or explained these chargesand seizedthe opportunityafforded him tocriticize Ferrells capacity to perform the work of a supervisor.According toGibson, French suggested that Gibson would not be content, workingunder su-pervisors who had participatedin his discharge and suggested,"If you will cometo Nashville" and talk to me and tell me all about this Union up here, I willgive you a job, but, . . . I don't want you to go back up there . . .I don't thinkyou all could get along."According to Gibson, French inquired if Gibson be-lieved that the reason for his discharge had not been expressed.When Gibsonacknowledged that he felt this to be so, French pressed him to divulge it.ThisGibson refused to do, asserting that French knew the truereasonfor his dis-charge and that it would be idle to tell French that which he already knew. Stillaccording to Gibson, French spoke of an employee who, after unsuccessfully at-tempting to organizea union, cameto French, expressed sorrowfor his acts,and asked reinstatement to his employment.French told of this penitent, Gibsontestified, "I gave him his job back.... He has been with me sevenyears and stillmaking mea good hand."French's account of this conference differs materially from that of Gibson.French denied that the Union or the question of membership in a labororganiza-tion was mentioned by either of them ; denied that he offered employment toGibson on condition that Gibson divulge information concerning the Union;denied that he cited the blissfulexample ofan individual who had foreswornunions ; andtestified that Gibson told him he did not want to returnto work solongas Ferrell remained in charge of the cutting room.Thus the testimony of Gibson and French appears to be irreconcilable.ButI am not convinced that either was consciously telling an untruth.Both agreedthat there was discussion concerning a reason for Gibson's discharge which hewould not disclose.Gibson, being a somewhat excitable individualas evidencedby his outbursts to Ferrell and Glenn, might reasonably have concluded thatFrench was trying to gain information about the Union. French testified thathe told Gibson they could resume their discussion in Nashville if Gibson desired.A remark which Gibson might have interpreted as a veiled offer of employmentelsewhere if he would talk freely about the Union. In any event, I am convinced,and find, that French's account of this conference is the more accurate and hisrelation of the exchanges between him and Gibson is credited. I find that Frenchoffered no benefits to Gibson in exchange for information about the .Union.The question as to Gibson'sdischargepresents less difficulty.It is clear thatGibson held Ferrell in low esteem and that he was by no meansdiscreet" about"French was not regularly at the plant but maintained an office in Nashville.'=On more than one occasion and in forceful and profane phrases Gibson expressed toother employees his uncomplimentary appraisal of Ferrell. 62DECISIONSOF NATIONALLABOR RELATIONS BOARDit.Ferrel naturally became resentful and was completely correct, on August19, in his belief that Gibson was laughing at him.Gibson testified(and prob-ably believed)that his merriment arose from Flatt's remark.But his amuse-ment did not derive from the expletive but from its object, Ferrell,and fromthe incident concerning the off-shade cloth.Ferrell's resentment was justifiedand unfortunately for Gibson, he was in a position to retaliate and did so.Therecord does not substantiate the allegationthatGibson was discharged becausehe testified in a Board proceeding:still less that it was occasioned by his mem-bership in or activity on behalf of the Union.On the contrary,I am convincedthat only because of his dislike for Ferrell and his disinclination to accord toFerrell that respect to which the latter felt that he was entitled, was he dis-charged.Thus it is found that by the discharge of Gibson, Respondent did notviolate Section 8 (1) and (3) of the Act.The plant closed in the winter of 1947-48, and on March 1, Ferrell left forother employment.On April 23, shortly after the reopening, Gibson was re-employed as a cloth spreader.He was still employed at the time of the hearing.C. The discharge of Ray Vaughn; Case No. 10-CA-102In May 1945, Vaughn was employed as a cloth spreader in the cutting roomunder Foreman Lawson. After working there for about 2 months, he was trans-ferred to the sewing room as a bundle boy and continued in that employmentuntil his discharge, February 28, 1946.Vaughn seems to have made a favorable impression upon his employer fromthe beginning.When offered a transfer to the sewing room he was told that hischances of promotion would be enhanced thereby. As a bundle boy, Vaughnworked under Foreladies O'Dell and Morgan and Head Forelady Jernigan.Jernigan, according to Vaughn's credited and undenied testimony, praised his workon a number of occasions as did Foreladies Ragland and Pittman.RussellW.Lewis, an industrial engineer,' told Vaughn on an unspecified date that if hecontinued his work performance he would earn promotion.However, on a date,probably in January 1946, Lewis reprimanded Vaughn forengaging in some"horse play" with another bundle boy and a forelady.Vaughn carried cut clothfrom the second floor sewing room to the first and, occasionally,from one opera-tor to another.This latter duty necessarily entailed speaking to the operatorsin connection with the delivery of work.According to Vaughn, he was neversubjected to criticism except upon the occasion in January mentioned above.About the middle of February 1946, Vaughn joined the Union and solicitedother employees,principally operators in the sewing rooms, to sign union desig-nation cards.Vaughn testified, and was corroborated in this respect by ClarenceStone, president of the Union's local, that in the period of about 2 weeks betweenhis joiningthe Unionand his discharge,he secured the signatures of 75 or 80employees.This solicitation, Vaughn asserted, occurred only before or afterwork hours or during the lunch period.Sometime between February 21 and 28, according to Vaughn's undenied andcredited testimony, Head Forelady Jernigan said to him, "I understand they areorganizing the union here, or trying to."Vaughn denied knowledge of such acampaign.Jernigan persisted, saying, "Well, you know more than you want to"Lewis is and was at all times mentioned herein an employee of a firm in Washington,D C. During 1945 and part of 1946, he was engaged in making a survey of the Cookevilleplant in order to improve productivity and efficiency.His recommendations as to the hire,discharge,and transfer of employees were generally followed by RespondentFor themonth of January 1946, he was Respondent's acting superintendent COOKEVILLE SHIRT COMPANY63let on. . . . Tell me something about it?"When Vaughn again evaded theinquiry,she went on to ask, "If they was to organize a union here,could I joinit?"Vaughn replied that foremen and foreladies would not be eligible formembership.A week or 10 days before his discharge,according to Vaughn,he saw a matchhead on the floor in the sewing room.In order to avoid its accidental ignition,Vaughn explained, he struck and extinguished it.Lewis then appeared, askedVaughn if he had been smoking but,according to Vaughn,appeared to acceptand to be satisfied with Vaughn's explanation.Shortly after lunch on February28, Vaughn testified,he had a short conversation concerning work with DimpleWarren, an operator.A moment later he was summoned to the office of Super-intendent Glenn 14 and told thathe was discharged for general inattention tohis duties,for talking 10 minutes to Warren,and for talking to the janitor.Hewas also handed a termination notice which stated the reason for his dischargeto be for "lighting matches in the sewing room during working hours and forfailure to tend to own work even after properly warned."Vaughn denied on thestand that he had been warned concerning inattention to duty or about talkingto other employees.Dimple Warren,a union member,called as a witness by the General Counsel,testified that she had never heard criticism of Vaughn, that she had heard theforeladies comment favorably upon Vaughn's work, and that she never was giveninstructions about talking to bundle boys or criticized for doing so.Warrenat first testified that she could not remember if she talked to Vaughn on the dayof his discharge but later testified that she did and that the conversation mayhave takenplace inview ofLewis and Glenn. She also testified that Vaughnsuccessfully solicited her to join the Union in the plant during working hours,CoraLee Nichols,a union member and a witness for the General Counsel,testi-fied that Vaughn was a good bundle boy;that she had never heard criticism ofhim; and that he was active in soliciting employees to join the Union.Lewis testified that he was favorably impressed by Vaughn when the latterfirstworked in the sewing room but that Vaughn and another bundle boy,Thurmond,soon formed the habit of working together as a team with the resultthat they accomplished the work of one man. Lewis attempted to correct thispractice,he testified, on several occasions.Vaughn took steps to improve hisperformance in this and other respects but Thurmon did not andwas dis-charged.On January 10, 1946, according to Lewis, he observed Vaughn, anotherbundle boy, and a forelady in a conversation in the plant and that Vaughnappeared to threaten to strike the forelady.The next day he called Vaughnto his office,told him that he was not acting as a gentleman,and told him thathe must stop the "horse play" and attend to his job.According to Lewis, Vaughnaccepted the reprimand and promised to improve.About the middle of February,according to Lewis, he observed Vaughn and Vaughn's brother in the plant.Thebrother,not being an employee,was in the plant in violation of rule.On Febru.ary 25, Lewis testified,he saw Vaughn in conversation with an operator whereVaughn had no reason in connection with his work to be. A half hour later, heagainsaw Vaughn seated at a machine.When Lewis asked him to explain hispresence there, Vaughn answered that he had been asked to repair it.According to Lewis, there was no occasion for Vaughn to engage in such workas the two mechanics who were hired for that purpose were plainly visiblein the machine'shop. Lewis testified that he thereupon took Vaughn to Glenn,isGlenn became Respondent's superintendent February 1, 1946. 64DECISIONSOF NATIONALLABOR RELATIONS BOARDtold Glenn of previous warnings he had conveyed to Vaughn (which Vaughnthen, assertedly acknowledged), and warned Vaughn that he would be dis-charged for the next rule infraction.Lewis denied that he had anything todo with the match incident, testifying that he first learned of it from Glenn,and denied that he knew of any union activity on the part of Vaughn.Superintendent Glenn testified that he learned of Vaughn's alleged proclivityfor talkingto operators and leaving his department without good reason bymeansof reports from Lewis and that Lewis also expressed the hope thatVaughn would correct his mistakes as he had "big hopes" for him and thoughtthat he would make a good man. Glenn then observed Vaughn occasionally,noticed that he talked to employees "here and there" and on one occasion sawhim in conversation with a maid for about 5 minutes. Glenn did not speakto Vaughn concerning these incidents but mentioned them to Lewis. A few daysbefore Vaughn's discharge, according to Glenn, Lewis brought Vaughn to him,reviewed in Vaughn's presence the conduct which had occasioned criticism in thepast, and warned Vaughn that he was flirting with discharge. According toGlenn, Vaughn did not deny the charges made on that occasion. On February28, Glenn testified, he saw the flash of a match in the sewing room near whereVaughn was standing but that Vaughn left before he could reach him. Duringthe lunch hour, which then intervened, Glenn told Lewis of the incident andof his determination to discharge Vaughn.After lunch, Vaughn was called tothe office of Glenn and discharged. Glenn denied knowledge that Vaughn wasa memberof or active in behalf of the Union.Employee Loring Brewington testified that Vaughn struck the match on theday of his discharge and that she was questioned by Glenn in regard to thishappening.According to Brewington's credited testimony, she did not revealtoGlenn that Vaughn was responsible, testifying," . . . I knew that wasagainst the rules and I was afraid he might get fired." A few weeks later,Brewington encountered Vaughn on the street and told him that she had notidentified him to Glenn.I am convinced, and find, that Vaughn was mistaken in his testimony con-cerningthe date of the match incident and that it happened on the day of hisdischarge.I am also convinced, and find, that Lewis and Glenn, contrary totheir testimony, knew of Vaughn's activity in support of the Union.Head Fore-lady Mattie Jernigan indicated that she possessed such knowledge by her ques-tions to Vaughn and the inference is permissible that in a small plant of 200employees knowledge of such activity and the participants in it would quicklyreach the ears of management's Although the testimony of Lewis gave theimpression that he was quickly disillusioned from his early belief that Vaughnwould make a valuable employee, this impression is dissipated by Glenn's testi-mony that Lewis was still'of that opinion after February 1 when Glenn becamesuperintendent.Thus we have the situation of an employee whose performancehad been praised by his foreladies and whose promise was pleasing to Lewisbeing discharged.Of course Lewis' testimony would indicate that Vaughn wasinattentive to his duties on a number of occasions and that he showed little dis-position to correct his faults.This I do not credit. If it were true I believethat the foreladies under whom he worked and who surely would have been ina position to judge would have testified in that connection.None of them wascalled as a witness.The question still remains, however, was Vaughn discharged for cause orbecause of his union activity? Vaughn admitted striking the match and his15Matter of the Firestone Tire and Rubber Company,62 N. L. R. B. 1325. COOKEVILLE SHIRT COMPANY65explanation of why he did so is not clearly exculpating. If it presented a hazardhe could best have avoided it by putting the match in his pocket.Was thisact so potentially serious as to merit summary discharge? Of course Respondentbad a right to discharge Vaughn for this act even though it might appear to beharsh punishment. It is not the function of the Board to substitute its judgmentfor that of the employer in such matters. The question thus narrows to this.Would he have been discharged for his act had he not been an active protagonistof the Union? I believe not. Nor do I believe that the striking of a matchwas as serious or hazardous an act as Respondent asserts. Clearly there wasinflammable material about and carelessness with fire would undoubtedly beespecially dangerous there.However, according to Stone's credited testimony,others smoked in the rest rooms and on the first floor of the plant; no onebad ever been discharged for lighting a match. Even French conceded that,he would not be surprised to learn that there was smoking in the plant eventhough it was against the rule.In fine, I find that Lewis and Glenn knew of Vaughn's union activity andthat they sought a pretext upon which to discharge him. The match incidentprovided it.I find that Ray Vaughn was discharged by Respondent on February 28, 1946,because of his membership in and activity on behalf of the Union thereby dis-couraging membership in the Union, and that Respondent thereby violatedSection 8 (1) and (3) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent, set forth in Section III, C, above, occurring inconnection with its operations described in Section I, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the.several States and such of them as have been found to constitute unfair laborpractices, tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent did not discriminatorily discharge KermitGibson, I will recommend that the complaint in Case No. 10-CA-101 bedismissedin its entirety.Having found that Respondent discriminated in regard to the tenure of em-ployment of Ray Vaughn, I will recommend that it cease and desist therefromand take certain affirmative action designed to effectuate the policies of theamended Act.10 I will recommend, therefore, that Respondent offer to Vaughnimmediate and full reinstatement to his former or substantiallyequivalentposition1zwithout prejudice to his seniority or other rightsand privileges, andmake him whole for any loss of pay he may have suffered by reason of Respond-ent'sdiscriminationagainsthim by payment to himof a sumof money equalto that which he normally would haveearned as wagesfrom February 28, 1946,the date of his discharge to the date of Respondent' offer of reinstatement, lesshis net earnings 18 duringthat period.16 Section 8 (1) and (3) of the Act which Respondent violated is continued withoutchange of importance here as Section 8 (a) (1) and (3) of the amended Act. Theamended Act contemplates no change of remedy applicable to the facts set forth in this case.11Matter of The Chase National Bank of the City of New York, San Juan, Puerto RicoBranch,65 N. L R B. 827.18Matter of Crossett Lumber Company, 8 NL. R. B. 440, 497-498. 66DECISIONS OF NATIONALLABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entire record inthe cases, I made the following :CONCLUSIONS OF LAW1.United Garment Workers of America, Local Union No. 32.3, A. F. of L.,isa labor organization within the meaning of Section 2 (5) of the amendedAct.2.Respondent did not discriminate in regard to the hire and tenure ofemployment of Kermit Gibson in Case No.10-CA-101.3.By discriminating in regard to the tenure of employment of Ray Vaughn,thereby discouraging membership in United Garment Workers of America,Local Union No. 323, A. F. of L., Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (3) of the Act andSection 8 (a) (3) of the amended Act.4.By the discharge of Ray Vaughn, Respondent interfered with, restrained,and coerced its employees in the exercise of rights guaranteed in Section 7 ofthe Act and the amended Act and thereby has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (1) of the Act andSection 8 (a) (1) of the amended Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act and theamended Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, andupon the entire record in the cases, I recommend in Case No. 10-CA-102, thatCookeville Shirt Company, Cookeville, Tennessee, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a) Discouraging membership in United Garment Workers of America, LocalUnion No. 323, A. F. of L., or in any other labor organization of its employees,by discriminatorily discharging or refusing to reinstate, or in any other mannerdiscriminating in regard to hire or tenure of employment or any term or-condition of employment;(b) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their right to self-organization, to form labor organizations, tojoin or assist United Garment Workers of America, Local Union No. 323, A. F.of L., or any other labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection.2.Take the following affirmative action which I find will effectuate thepolicies of the amended Act :(a)Offer to Ray Vaughn immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority or otherrights and privileges, and make him whole in the manner set forth in SectionV, above, entitled "The remedy" ;(b)Post at its plant in Cookeville, Tennessee, copies of the notice attachedhereto and marked "Appendix." Copies of said notice, to be furnished by theRegional Director for the Tenth Region, Atlanta, Georgia, after being signedby Respondent's representative, shall be posted by Respondent immediately COOKEVILLE SHIRT COMPANY67uponreceipt thereof, and maintained by it for sixty (60) consecutive daysthereafter, in conspicuous places, including all places where notices to employeescustomarily are posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or covered by other material;(c)Notify the said Regional Director in writing, within ten (10) days fromthe date of receipt of this Intermediate Report andRecommendedOrder, whatsteps Respondent has taken in compliance herewithIt is further recommended that the complaint in Case No. 10-CA-101 bedismissed in its entirety.As provided in Section 203.46 of the Rules and Regulations of the NationalLabor Relations Board-Series 5, as amended August 18, 1948, any party may,within twenty (20) days from the date of service of the order transferring thecase to the Board, pursuant to Section 203.45 of said Rules and Rtegulations, filewith the Board, Rochambeau Building, Washington 25, D. C., an original andsix copies of a statement in writing setting forth such exceptions to the Inter-mediate Report and Recommended Order or to any other part of the recordor proceeding (including rulings upon all motions or objections)as he reliesupon, together with the original and six copies of a brief iirsupport thereof ; andany party may, within the same period, file an original and six copies of abrief in support of the Intermediate Report and Recommended Order.Immedi-ately upon the filing of such statement of exceptions and/or briefs, the partyfiling the same shall serve a copy thereof upon each of the other parties. State-ments of exceptions and briefs shall designate by precise citation the portionsof the record relied upon and shall be legibly printed or mimeographed, andifmimeographed shall be double spacedProof of service on the other partiesof all papers filed with the Board shall be promptly made as required bySection 203.85.As further provided in said Section 203.46 should any partydesire permission to argue orally before the Board, request therefor must bemade in writing to the Board within ten (10) days from the date of serviceof the order transferring the case to the BoardIn the event no Statement of Exceptions is filed as provided by the aforesaidRules and Regulations, the findings, conclusions, recommendations, and recom-mended order herein contained shall, as provided in Section 203.48 of saidRules and Regulations, be adopted by the Board and become its findings, con-clusions, and order, and all objections thereto shall be deemed waived for allpurposesDated at Washington, D. C., this 5th day of November 1948.WALLACE E.ROYSTER,Trial Examiner.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerce our em-ployees in the exercise of their right to self-organization, to form labororganizations,to join or assist UNITED GARMENT WORKERS OF AMERICA, LOCALUNION No. 323, A. F. OF L., or any other labor organization, to bargaincollectively through representatives of their own choosing, and to engage 68DECISIONSOF NATIONALLABOR RELATIONS BOARDin concerted activities for the purpose of collective bargaining or othermutual aid or protection.WE WILL OFFER to Ray Vaughn immediate and full reinstatement to hisformer or substantially equivalent position without prejudice to any sen-iority or other rights and privileges previously enjoyed, and make him wholefor any loss of pay suffered as a result of the discrimination.All our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard tohire or tenure of employment or any term or condition of employment againstany employee because of membership in or activity on behalf of any such labororganization.COOKEVILLE SHIRTCOMPANY,Employer.Dated--------------------------------By--------------------------------(Representative)(Title)This noticemustremain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any other material.